United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL BUSINESS CENTER,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1925
Issued: June 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 19, 2010 appellant, through his attorney, filed a timely appeal from a June 8,
2010 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits as of December 7, 2009; (2) whether appellant met his burden of proof to
establish that he had continued disability or medical residuals after December 7, 2009 causally
related to his employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, then a 41-year-old foreman, injured his back and left ring finger on
September 27, 2002 when he slipped and fell while walking on a damaged metal step. He filed a
claim for benefits on October 1, 2002, which the Office accepted for thoracic strain,
herniated/bulging disc of the thoracic region and fractured left ring finger.
A magnetic resonance imaging (MRI) scan of the thoracic region dated January 6, 2003
indicated that appellant had a mild left paracentral disc bulge at T7-8 and a mild right paracentral
disc bulge at T6-7, without impingement.
In reports dated July 23, 2003, Dr. Leonid Selya, an orthopedic surgeon, stated that
appellant had a herniated nucleus pulposus at T6-7 and T7-8 secondary to the September 27,
2002 employment injury. In a January 28, 2004 report, he stated that appellant’s condition
remained the same, with discogenic, thoracic low back pain due to herniation of nucleus
pulposus at T6-7 and T7-8. Dr. Selya advised that appellant’s condition was causally related to
the work-related injury.
In reports dated February 20, 2008 and January 21, 2009, Dr. Selya reiterated that
appellant had sequelae of an acute herniation at T6-7 and T7-8, causally related to his
September 27, 2002 work injury with discogenic pain. He referred appellant to a pain
management specialist to address his symptoms. Dr. Selya stated that appellant walked with a
decompensated, antalgic gait and noted that his lumbar and cervical motions were limited due to
reproduction of his thoracic pain. He advised that appellant’s condition was stable but failed to
improve since the September 2002 employment injury. Dr. Selya did not expect any
improvement in appellant’s condition and believed that he would not be able to return to
productive employment. He found appellant permanently disabled.
In order to determine appellant’s current condition and whether he still had residuals
from his accepted conditions, the Office referred appellant to Dr. Robert J. Smith, Boardcertified in orthopedic surgery, for a second opinion examination. In a May 4, 2009 report,
Dr. Smith stated findings on examination, reviewed the medical history and the statement of
accepted facts, and noted that the claim had been accepted for a finger fracture, back strain and
herniated and bulging discs in the thoracic region. He stated that the results of the January 6,
2003 thoracic MRI scan indicated bulges at the T6-7 and T7-8 without any evidence of
neurological impingement and no evidence of any fracture; the MRI scan did not explicitly state
that appellant had an acute herniation of the thoracic spine, as Dr. Selya had found. Dr. Smith
stated that appellant’s finger fracture had long since healed with no ongoing abnormalities. He
found no evidence that appellant had any ongoing back strain and a functional capacity
examination in 2002 indicated that he was capable of light- to medium-duty work. Dr. Smith
agreed that appellant could perform such work given his ongoing symptomatology and such
work restrictions were related to his nonindustrial degenerative disc disease as opposed to any
specific residuals from the September 2002 employment injury.
Dr. Smith concluded that appellant no longer required any further treatment, diagnostic
testing or formal pain management since his back strain had resolved along with his finger
fracture. He reiterated that there appeared to be no evidence based on review of the

2

January 2003 thoracic MRI scan that appellant had any herniated disc in his thoracic spine or any
evidence of nerve impingement causally related to the September 27, 2002 work injury.
Dr. Smith stated that he agreed with the MRI scan radiologist’s conclusion that the January 6,
2003 scan revealed mild disc bulges at T6-8, without impingement. He opined that appellant had
a degenerative condition, but that the sequelae of the accepted injury had resolved.
The Office found that there was a conflict in the medical evidence between Drs. Selya
and Smith regarding whether appellant had residuals from the September 27, 2002 employment
injury. It referred appellant to Dr. Michael J. Franchetti, a Board-certified orthopedic surgeon,
for an impartial examination to resolve the conflict. In an October 14, 2009 report,
Dr. Franchetti stated that appellant sustained a thoracic strain due to his September 27, 2002
injury, in addition to a fractured left finger, which had healed uneventfully with no residuals. He
concurred with Dr. Smith’s opinion that, even though appellant’s injury was accepted for a
bulging disc condition, it was at most a minimal bulge which was not causing any neural
compression. The condition was due to age-related degenerative changes and not traumatic in
nature. Dr. Franchetti agreed with Dr. Smith that appellant clinically had no ongoing thoracic
spinal injury or strain due to the September 27, 2002 work injury.
Dr. Franchetti found that appellant no longer had any objective clinical findings of his
accepted conditions, which had resolved without sequelae from an orthopedic standpoint. He
advised that appellant continued to have complaints of mild mid-back pain but showed no
evidence of any persistent thoracic injury. Based on his examination, appellant was unable to
perform his regular duties as a maintenance foreman. Dr. Franchetti opined, however, that any
work restrictions were related to appellant’s degenerative thoracic spine condition rather than
residuals of the September 27, 2002 work injury. He advised that appellant currently had a
resolved thoracic strain, healed left finger fracture and degenerative disc disease of the thoracic
spine. Dr. Franchetti concluded that appellant’s age-related degenerative thoracic conditions
precluded his return to his usual job but were not permanently aggravated or worsened by his
2002 work injury.
On November 5, 2009 the Office issued a notice of proposed termination of
compensation to appellant. It found that the weight of the medical evidence, as represented by
the opinion of Dr. Franchetti, the impartial medical specialist, established that appellant’s workrelated disability had resolved and that he had no residuals from his accepted conditions. The
Office allowed appellant 30 days to submit additional evidence or legal argument concerning the
proposed termination.
In a November 18, 2009 report, Dr. Selya restated his diagnosis of disc herniations at T67 and T7-8 and disagreed with Dr. Franchetti’s opinion that appellant had no residuals of the
September 2002 employment injury. He asserted that appellant had been diagnosed with
thoracic herniation based on MRI scan findings and that Dr. Franchetti failed to recognize the
discogenic nature of appellant’s symptoms. Dr. Selya opined that Dr. Franchetti incorrectly
labeled appellant’s condition as a thoracic strain. He advised that it was not necessary for
appellant to demonstrate severe cord compression to become symptomatic. Dr. Selya explained
that discogenic low back pain, particularly in the thoracic area, could develop without any frank
cord compression.

3

By decision dated December 7, 2009, the Office terminated appellant’s compensation,
finding that Dr. Franchetti’s opinion represented the special weight of the medical evidence.
By letter dated December 9, 2009, counsel requested an oral hearing, which was held on
March 22, 2010. At the hearing, he argued that the Office erred in relying on Dr. Franchetti’s
impartial medical opinion, as he disregarded the statement of accepted facts by asserting that
appellant did not have herniated discs in his thoracic region stemming from the September 27,
2002 incident.
In a January 13, 2010 report, Dr. Selya reiterated that appellant still experienced sequelae
of acute herniations at T6-7 and T7-8 sustained at work on September 27, 2002. He advised that
appellant became progressively disabled with signs of chronic low back pain and was currently
limited in his ability to ambulate, sit or stand. Dr. Selya opined that appellant’s clinical
condition was quite stable and that he had reached maximum medical improvement. He found
appellant permanently disabled.
By decision dated June 8, 2010, an Office hearing representative affirmed the
December 7, 2009 termination decision, finding that the Office met its burden to terminate
compensation. The fact that Dr. Franchetti believed that a previously accepted medical condition
was not causally related to the claimed work injury did not mean that he changed the statement
of accepted facts, as contended. Rather, Dr. Franchetti provided his medical opinion on the issue
of whether appellant had a continuing work-related condition and disability associated with the
injury of September 27, 2002. The hearing representative advised that Dr. Franchetti had opined
that appellant’s thoracic disc condition, while still present, was not causally related to the fall he
sustained on September 27, 2002 and presented valid reasons for his opinion.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened to order to justify termination or modification of compensation benefits.2
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.3
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.4
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving

2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

4

5 U.S.C. § 8123(a).

4

the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.5
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits.
The Board will affirm the Office’s finding that appellant has no residuals from his workrelated fractured left ring finger. The medical evidence of record is unrefuted with regards to
this issue. Dr. Selya, appellant’s treating physician, submitted no conflicting opinions and
counsel has not contested the Office’s finding. Appellant’s left ring finger fracture has resolved
with no residuals.
Regarding the accepted thoracic strain, the Board notes that as early as July 23, 2003,
Dr. Selya reported that appellant’s current thoracic condition was of the T6-8 discs. Dr. Selya no
longer made any findings relating to thoracic strain after July 23, 2003. Dr. Smith, the second
opinion physician and Dr. Franchetti, the impartial medical specialist, both confirmed that
appellant’s accepted strain had resolved. The medical evidence of record therefore establishes
that this condition has resolved.
The Office properly determined that a conflict existed in the medical evidence between
Dr. Selya and Dr. Smith as to whether appellant had continuing residuals of the accepted of
herniated/bulging thoracic disc condition. While the Office had accepted this condition as a
herniated/bulging disc, Dr. Selya and Dr. Smith disagreed as to whether the bulging discs seen
on the 2003 MRI scan were causing neural compression as of examinations in 2009. It referred
appellant to Dr. Franchetti for an impartial medical evaluation. The Office based its decision to
terminate his compensation on the October 14, 2009 report of Dr. Franchetti.
The Board finds that Dr. Franchetti’s referee report established that the residuals of
appellant’s accepted herniated/bulging discs of the thoracic region had ceased and that his report
was entitled to the weight of the evidence. Dr. Franchetti reviewed the medical record, including
the 2003 MRI scan, the statement of accepted facts and he performed a thorough examination of
appellant. He determined that appellant’s thoracic disc condition was a minimal disc bulge,
which was not causing any neural compression. Dr. Franchetti explained that appellant’s current
thoracic complaints were due to an age-related degenerative condition, which was not caused or
aggravated by his employment injury. He concluded that appellant’s accepted conditions had all
resolved.
While appellant objected to Dr. Franchetti’s characterization of his thoracic disc
condition as a bulging disc, he was appropriately informed by the statement of accepted facts that
the claim had been accepted for herniated/bulging thoracic disc. Dr. Franchetti evaluated the
case record and examined appellant. He agreed with the initial radiologists’ reading of the 2003
MRI scan, that the bulging of the thoracic discs in 2003 were not causing nerve impingement.
Dr. Franchetti concluded that appellant’s current thoracic condition was due to an age-related
5

I.J., 59 ECAB 408 (2008).

5

degenerative process. Based upon his thorough evaluation of the record and examination of
appellant, Dr. Franchetti’s impartial medical opinion is entitled to the weight of the evidence.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that he had an employment-related disability which continued after termination of compensation
benefits.6
ANALYSIS -- ISSUE 2
After the Office terminated appellant’s compensation benefits on December 7, 2009, he
submitted a January 13, 2010 report from Dr. Selya to the record. Dr. Selya reported that
appellant’s medical condition was stable and otherwise repeated opinions expressed in earlier
reports. The Board has held that an additional report from a treating physician, which essentially
repeats earlier findings and conclusions, is insufficient to overcome the weight accorded to an
impartial medical specialist report. Dr. Selya was on one side of the conflict in medical opinion
that gave rise to the impartial medical examination. As such, his additional report is not
sufficient to establish entitlement to continuing disability.
CONCLUSION
Under the circumstances described above, the Board finds that the Office met its burden
of proof to terminate appellant’s compensation benefits and he has not established an
employment-related continuing disability following the termination of his benefits.

6

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

